 

 

ASSET PURCHASE AGREEMENT

 

Dated as of May 27, 2005

By and Among

Forward Air, Inc.,

Xpress Global Systems, Inc.,

U.S. Xpress Enterprises, Inc.

and

the Persons set forth on the Signature Pages hereto



 

- i -

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

Page

ARTICLE I.

PURCHASE AND SALE

1

 

 

Section 1.01. Sale and Delivery of the Customer List.

1

 

 

Section 1.02. Liabilities.

1

 

 

Section 1.03. Further Assurances.

2

 

 

Section 1.04. Purchase Price.

2

 

 

Section 1.05. Allocation of Purchase Price.

2

 

ARTICLE II.

CLOSING

3

 

 

Section 2.01. Closing.

3

 

 

Section 2.02. Closing Deliveries.

3

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES AS TO THE SELLER AND THE PARENT

3

 

 

Section 3.01. Organization; Good Standing and Ownership.

4

 

 

Section 3.02. Execution and Effect of Agreement.

4

 

 

Section 3.03. Preservation of Business.

4

 

 

Section 3.04. Customer List.

4

 

 

Section 3.05. Taxes.

5

 

 

Section 3.06. Permits; Compliance with Law.

5

 

 

Section 3.07. No Violation

6

 

 

Section 3.08. Litigation; Consents

6

 

 

Section 3.09. Environmental Matters

7

 

 

Section 3.10. Compensation; Labor

7

 

 

Section 3.11. No Brokers.

7

 

 

Section 3.12. Disclosure.

8

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

8

 

 

Section 4.01. Organization and Good Standing.

8

 

 

Section 4.02. Execution and Effect of Agreement.

8

 

 

Section 4.03. No Brokers.

8

 

ARTICLE V.

COVENANTS

9

 

 

Section 5.01. Payment of Taxes.

9

 

 

Section 5.02. Non-Competition and Non-Solicitation.

9

 

 

Section 5.03. Freight and Customers.

10

 

 

Section 5.04. Employees and Owner-Operators.

10

 

ARTICLE VI.

INDEMNIFICATION

11

 

 

Section 6.01. Obligations of the Seller and the Parent.

11

 

 

 

- ii -

 


--------------------------------------------------------------------------------



 

 

 

Section 6.02. Obligations of the Buyer.

11

 

Section 6.03. Tax Indemnification.

11

 

Section 6.04. Procedure for Third Party Claims.

12

 

Section 6.05. Survival.

13

 

Section 6.06. Limitations.

13

 

Section 6.07. Remedies.

13

ARTICLE VII.

GENERAL PROVISIONS

14

 

Section 7.01. Cooperation.

14

 

Section 7.02. Press Releases; Confidentiality.

14

 

Section 7.03. Expenses.

15

 

Section 7.04. Amendments and Waivers.

15

 

Section 7.05. Successors and Assigns.

15

 

Section 7.06. No Third Party Beneficiaries.

15

 

Section 7.07. Choice of Law.

15

 

Section 7.08. Consent to Jurisdiction.

16

 

Section 7.09. Notices.

16

 

Section 7.10. Severability.

17

 

Section 7.11. Entire Agreement.

17

 

Section 7.12. Time.

17

 

Section 7.13. Miscellaneous.

17

 

Section 7.14. Tax Matters.

17

 

EXHIBITS

 

Exhibit A - Bill of Sale

A-1

Schedules

 

- iii -

 


--------------------------------------------------------------------------------



 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 27, 2005, is
by and among Forward Air, Inc., a corporation duly organized and existing under
the laws of Tennessee (the “Buyer”), Xpress Global Systems, Inc., a corporation
duly organized and existing under the laws of Georgia (the “Seller”), U.S.
Xpress Enterprises, Inc., a corporation duly organized and existing under the
laws of Nevada and the parent company of the Seller (the “Parent”), and the
other individuals set forth on the signature page hereto (collectively, the “Key
Personnel”).

 

R E C I T A L S

 

The Buyer desires to purchase, and the Seller desires to sell, the customer list
of the airport-to-airport, airline services and air cargo operations
(collectively, the “Airport-to-Airport Operations”) of the Seller as set forth
below, for the consideration set forth below and subject to the terms and
conditions of this Agreement. In consideration of the foregoing and the premises
and mutual covenants hereinafter contained, the parties hereto agree as follows:

 

ARTICLE I.

PURCHASE AND SALE

Section 1.01. Sale and Delivery of the Customer List.

(a)         At the Closing and subject to the terms and conditions of this
Agreement, the Seller shall sell, convey, assign, transfer and deliver to the
Buyer, free and clear of any and all liabilities, judgments, pledges, liens, tax
liens, obligations, asserted or unasserted claims, charges, security interests,
or encumbrances whatsoever (each, an “Encumbrance” and together the
“Encumbrances”), all of the Seller’s right, title and interest in and to the
list of the Seller’s current and former customers of its Airport-to-Airport
Operations, a copy of which is attached hereto as Schedule 1.01, and all related
customer data and databases in a format capable of being downloaded to Buyer
(collectively, the “Customer List”).

(b)         For the avoidance of doubt, any assets and properties of the Seller
not specifically included above in the definition of “Customer List” are not
being sold to the Buyer and thus will be retained by the Buyer (the “Retained
Assets”). The Retained Assets include, without limitation, all other assets used
in the Seller’s Airport-to-Airport Operations, all assets used in the Seller’s
floor covering logistics business and all cash and cash equivalents, accounts
receivable, deposits and insurance policies of the Seller as of the Closing.

Section 1.02. Liabilities.

Buyer is not assuming, and shall not be deemed by anything contained in this
Agreement to have assumed, any Encumbrances, liabilities or obligations
(contingent or otherwise) of any nature whatsoever, warranties and/or guarantees
of the Seller and/or the Parent or relating to the Customer List Intellectual
Property (all such Encumbrances, liabilities or obligations, warranties and/or
guarantees, the “Unassumed Liabilities”). Notwithstanding anything herein to the
contrary, the Buyer, the Seller and the Parent agree that all claims, demands,
liabilities or obligations imposed by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) or any applicable state statute having a
similar effect, with respect to any former or current employees of the Seller
shall be solely the responsibility, obligation and liability of the Seller, and
the Buyer shall not assume any claims, demands, liabilities or responsibility
therefor. The Seller and the Parent each agree, to the extent required by law,
to provide COBRA and HIPAA notices to all former and current employees of the
Seller or the Parent who terminate coverage under the Seller’s or the Parent’s
group health plan, if any, whether or not such employees become employees of the
Buyer and become covered under the Buyer’s group health plan.

 

- 1 -

 


--------------------------------------------------------------------------------



 

 

Section 1.03. Further Assurances.

At any time and from time to time after the Closing, at the Buyer’s request and
without further consideration, the Seller promptly shall execute and deliver
such instruments of sale, transfer, conveyance, assignment and confirmation, and
take such other action, as the Buyer may reasonably request to more effectively
transfer, convey and assign to the Buyer, and to confirm the Buyer’s title to
and interest in, the Customer List, to put the Buyer in actual possession and
control thereof, to assist the Buyer in exercising all rights with respect
thereto and to carry out the purposes and intent of this Agreement.

Section 1.04. Purchase Price.

The consideration for the Customer List shall be $12,750,000 (the “Purchase
Price”). At the Closing, in reliance on the representations, warranties and
covenants set forth herein and in consideration of the Sellers’ sale,
assignment, transfer and delivery of the Customer List to the Buyer, the Buyer
shall deliver to the Seller the Purchase Price by wire transfer in accordance
with Section 2.02(b).

Section 1.05. Allocation of Purchase Price.

The Buyer and the Seller agree that after the Closing the Buyer will retain an
independent valuation expert to determine the value of the Customer List. The
Buyer and the Seller agree to allocate the Purchase Price (and all other
capitalizable costs) for all purposes (including financial, accounting and Tax
purposes) as follows: (a) the value of the Customer List determined by the
valuation expert shall be allocated to the Customer List and (b) the balance of
the Purchase Price shall be allocated to the non-competition obligations set
forth in Section 5.02. The Buyer and the Seller shall file all Tax Returns,
reports and other documents, including an asset acquisition statement on Form
8594, required by any competent taxing authority in a timely manner consistent
with the allocation set forth in the preceding sentence.

ARTICLE II.

CLOSING

Section 2.01. Closing.

The closing of the transactions contemplated by this Agreement (the “Closing”),
including the wires transfers described in Sections 2.02(b)(i) and 2.02(b)(ii),
shall take place electronically at the offices of DLA Piper Rudnick Gray Cary US
LLP, 6225 Smith Avenue, Baltimore, Maryland, 21209, at 9:00 a.m., local time, on
May 31, 2005 (the “Closing Date”).

Section 2.02. Closing Deliveries.

(a)         At the Closing, the Seller shall deliver, or cause to be delivered,
to the Buyer each of the following:

(i)

the Customer List.

(ii)

a General Assignment and Bill of Sale in the form of Exhibit A attached hereto
(the “Bill of Sale”).

(iii)

the executed Consents (as defined below), if any.

 

(iv)

UCC-3 Termination Statements for all liens on the Customer List, if any.

(v)

such other documents and instruments as may be reasonably required to consummate
the transactions contemplated hereby.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

(b)         At the Closing, the Buyer shall deliver, or cause to be delivered,
to the Seller each of the following:

(i)

the Purchase Price, by wire transfer in immediately available funds to the
Seller.

(ii)

the Bill of Sale.

 

(iii)

such other documents and instruments as may be reasonably required to consummate
the transactions contemplated hereby.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES AS TO THE SELLER AND THE PARENT

The Seller and the Parent, jointly and severally, hereby represent and warrant
to the Buyer that, except as otherwise set forth in the schedules referred to in
this Article III, the following representations and warranties are, as of the
date hereof, and will be, as of the Closing Date, true and correct:

Section 3.01. Organization; Good Standing and Ownership.

The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia, and is duly authorized and
qualified to do business under all applicable laws, regulations, ordinances and
orders of public authorities to carry on its business in the places and in the
manner as now conducted, to own or hold under lease the properties and assets it
now owns or holds under lease, including the Customer List, and to perform all
of its obligations under this Agreement, except where the failure to be so
qualified would not have a materially adverse effect on the Customer List or on
the condition (financial or otherwise), operating results, employee, independent
contractor, customer or supplier relations or business prospects of the Seller’s
Airport-to-Airport Operations (“Material Adverse Effect”). The Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Parent has full power and authority to own its
properties and carry on its business as it is now being conducted. The Parent
owns all of the issued and outstanding capital stock of the Seller.

Section 3.02. Execution and Effect of Agreement.

Each of the Seller and the Buyer has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Seller and the Parent and the consummation by the Seller
and the Parent of the transactions contemplated hereby have been duly authorized
by the Seller and the Parent and no other proceeding on the part of the Seller
or the Parent is necessary to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby. This Agreement has
been duly executed and delivered by the Seller and the Parent and constitutes
the legal, valid and binding obligation of each of the Seller and the Parent,
enforceable against each of the Seller and the Parent in accordance with its
terms, subject as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) (the
“Equity Exceptions”).

Section 3.03. Preservation of Business.

Since the December 31, 2004, the Seller has taken all commercially reasonable
steps necessary to preserve intact its Airport-to-Airport Operations, keep
available the services of its officers, employees and agents and maintain its
relations and goodwill with suppliers, customers, landlords, creditors,
employees, agents and others having business relationships with it.

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

Section 3.04. Customer List.

The Customer List contains a complete and accurate list of all of the Seller’s
current and former customers in the Airport-to-Airport Operations as of the date
hereof. With respect to the Customer List, (i) the Seller possesses all right,
title, and interest in and to the Customer List, free and clear of any
Encumbrance, license, or other restriction; (ii) the Customer List is not
subject to any outstanding injunction, judgment, order, decree, ruling or charge
affecting the Seller’s use or ownership of the Customer List; and (iii) no
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending or is threatened which challenges the use or ownership of the
Customer List.

Section 3.05. Taxes.

(a)         The Seller has filed or will timely file all Tax Returns required to
have been filed prior to the Closing Date by it with any federal, state, local
or foreign taxing authority (a “Taxing Authority”) with respect to Taxes for any
period beginning before the Closing Date (a “Pre-Closing Tax Period”), and all
Taxes imposed on the Seller (whether or not shown on any Tax Return) in respect
of any Pre-Closing Tax Period have been fully and timely paid, to the extent due
and payable on or before the Closing Date, or reserved for payment by the
Seller, to the extent due and payable after the Closing Date. No deficiency for
any amount of Tax has been asserted or assessed by a Taxing Authority against
the Seller, which is still pending, and the Seller has not filed any waiver of
the statute of limitations applicable to the assessment or collection of any Tax
imposed in respect of a Pre-Closing Tax Period.

(b)         The Seller has withheld or otherwise collected all Taxes or amounts
it was required to withhold or collect under any applicable federal, state or
local law, including, without limitation, any amounts required to be withheld or
collected with respect to employee, state and federal income tax withholding,
social security, unemployment compensation, sales or use taxes or workmen’s
compensation, and all such amounts have been timely remitted to the proper
Taxing Authority, to the extent due and payable on or before the Closing Date,
or reserved for payment by the Seller, to the extent due and payable after the
Closing Date..

(c)         For purposes of this Agreement: (i) “Tax” or “Taxes” means all
taxes, charges, fees, imposts, levies or other assessments, including, without
limitation, all net income, franchise, profits, gross receipts, capital, sales,
use, ad valorem, value added, transfer, transfer gains, inventory, intangibles,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, real or personal property,
abandoned property assessment, and estimated taxes, water, rent and sewer
service charges, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts thereon, imposed by any Taxing Authority (federal,
state, local or foreign) and shall include any transferee liability in respect
of Taxes; and (ii) “Tax Return” means all returns, declarations, reports,
estimates, information returns and statements required to be filed in respect of
any Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

Section 3.06. Permits; Compliance with Law.

The Seller is in compliance with all applicable federal, state and local laws,
rules and regulations with respect to the Airport-to-Airport Operations. Should
Seller not be in compliance with any such applicable federal, state or local
law, rule or regulation, including, without limitation, the Worker Adjustment
and Retraining Notification Act or any similar state or local law, ordinance,
principle of common law, code, regulation or state, Seller and Parent, jointly
and severally, shall indemnify and hold harmless Buyer from and against any
resulting liability, obligation, loss or expense (or actions or claims in
respect thereof). The Seller holds all licenses, franchises, permits and
governmental authorizations and the Seller has delivered to the Buyer an
accurate list and summary description of all such licenses, franchises, permits
and other governmental authorizations, including permits, licenses, franchises
and certificates. The licenses, franchises, permits and other governmental
authorizations of Seller are valid and in effect, and the Seller has not
received any notice that any Governmental Authority intends to cancel, terminate
or not renew any such license, franchise, permit or other governmental

 

- 4 -

 


--------------------------------------------------------------------------------



 

authorization. The Seller has conducted and is conducting its business in
compliance with the requirements, standards, criteria and conditions set forth
in the Seller’s licenses, franchises, permits and other governmental
authorizations, the noncompliance with any of which could have a Material
Adverse Effect. The transactions contemplated by this Agreement will not result
in a default under or a breach or violation of, or adversely affect the rights
and benefits afforded to the Seller by, any of the Seller’s licenses,
franchises, permits or government authorizations.

Section 3.07. No Violation.

Neither the execution or delivery of this Agreement by the Seller or the Parent
nor the consummation by the Seller or the Parent of the transactions
contemplated hereby, will violate any material statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or restriction of any
Government Authority, or court to which the Seller or the Parent is a party or
to which it is bound or subject, conflict with or result in a breach of, or give
rise to a right of termination of, or accelerate the performance required by,
any terms of any agreement to which either the Seller or the Parent is a party,
or constitute a default in any respect thereunder, or result in the creation of
any Encumbrance upon the Customer List, nor will it violate any of the
provisions of the Seller’s or the Parent’s organizational documents, or violate
any judgment or decree by which either the Seller or the Parent is bound.

Section 3.08. Litigation; Consents.

(a)         There is no action, suit, proceeding or formal governmental inquiry
or investigation pending against the Seller or the Parent which seeks to
restrain or prohibit or otherwise challenges the consummation, legality or
validity of the transactions contemplated hereby. There is no action, suit,
proceeding, governmental inquiry or investigation pending against the Seller or
the Parent involving a potential future payment or other obligation by the
Seller or the Parent with respect to the Airport-to-Airport Operations.

(b)         No consent, approval, permit, authorization of, declaration to or
filing with any governmental, regulatory or administrative body, agency,
subdivision or authority, any court or judicial authority, or any public,
private or industry regulatory authority, whether national, Federal, state,
local or otherwise (a “Governmental Authority”) or any other third party on the
part of the Seller or the Parent is required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby (including, without limitation, the transfer of the Customer
List to the Buyer free and clear of all Encumbrances). Any such consents are
referred to collectively as the “Consents.”

Section 3.09. Environmental Matters.

(a)         The Airport-to-Airport Operations of the Seller are now and have
been in compliance with applicable federal, state, or local law, ordinance,
regulation, order or permit pertaining to the environment, natural resources or
public health or safety as presently in effect or as amended as of the Closing
Date (collectively, the “Environmental Laws”), (b) the Seller is not subject to
any pending or threatened judicial or administrative proceeding alleging the
violation of any Environmental Law or alleging responsibility for environmental
conditions at any site used in connection with the Airport-to-Airport
Operations, (c) the Seller has not received any written notice that it is
potentially responsible for environmental conditions at any site used in
connection with the Airport-to-Airport Operations; (d) the Seller has not
received a request for information under CERCLA; (e) the Seller has not disposed
of or released Hazardous Materials on, in, at or under any real property owned
or leased by the Seller in connection with the Airport-to-Airport Operations;
and (f) the transactions contemplated by this Agreement are not subject to any
state environmental transfer laws and no governmental approval, clearance or
consent is required under any Environmental Law for the consummation of the
transactions contemplated hereby.

(b)         For purposes of this Agreement, “CERCLA” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601
et seq., as amended, or any state or local counterpart (collectively “CERCLA”),
and “Hazardous Materials” shall mean hazardous wastes as presently defined by
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et. seq.,
as amended, and regulations

 

- 5 -

 


--------------------------------------------------------------------------------



 

promulgated thereunder and hazardous substances as presently defined by CERCLA
and regulations promulgated thereunder, and shall also include any substance,
material or waste (regardless of physical form or concentration) that is
regulated, listed or identified under any Environmental Law which is or was
applicable to the operations of the Seller and any other substance, material or
waste (regardless of physical form or concentration) which is or may become
hazardous or toxic to living things or the environment

Section 3.10. Compensation; Labor.

The Seller has delivered to the Buyer an accurate list (which is set forth on
Schedule 3.10) showing all officers, directors, and independent contractors,
including owner-operators, of the Seller involved in the Airport-to-Airport
Operations. The Seller is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strikes, grievances, claims of unfair
labor practices, or other collective bargaining disputes. The Seller has not
committed any unfair labor practice. No organizational effort is presently being
made or threatened by or on behalf of any labor union with respect to employees
of the Seller.

Section 3.11. No Brokers.

Neither the Seller or the Parent nor any Person acting on behalf of the Seller
or the Parent has agreed to pay a commission, finder’s or investment banking
fee, or similar payment in connection with this Agreement or any matter related
hereto to any Person, nor has any such Person taken any action on which a claim
for any such payment could be based. For purposes of this Agreement, “Person”
means any natural person, corporation, partnership, proprietorship, other
business organization, trust, union, association or Governmental Authority.

Section 3.12. Disclosure.

All agreements, schedules, exhibits, documents, certificates, reports or
statements furnished or to be furnished to the Buyer by or on behalf of the
Seller or the Parent in connection with this Agreement or the transactions
contemplated hereby are true, complete and accurate. None of the representations
and warranties set forth in this Agreement, the schedules, certificates, and the
other documents furnished by the Seller or the Parent to the Buyer pursuant
hereto, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller and the Parent that the
following representations and warranties are, as of the date hereof, and will
be, as of the Closing Date, true and correct:

Section 4.01. Organization and Good Standing.

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Tennessee. The Buyer has full power and authority
to own its properties and carry on its business as it is now being conducted.

Section 4.02. Execution and Effect of Agreement.

The Buyer has the power and authority to enter into this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Buyer and the
consummation by the Buyer of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Buyer, and no
other proceeding on the part of the Buyer is necessary to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Buyer and constitutes the legal, valid and binding

 

- 6 -

 


--------------------------------------------------------------------------------



 

obligations of the Buyer, enforceable against it in accordance with its terms,
except as limited by the Equity Exceptions.

Section 4.03. No Brokers.

Neither the Buyer nor any person acting on behalf of the Buyer has agreed to pay
a commission, finder’s or investment banking fee, or similar payment in
connection with this Agreement or any matter related hereto to any Person, nor
has any such Person taken any action on which a claim for any such payment could
be based.

ARTICLE V.

COVENANTS

Section 5.01. Payment of Taxes.

The Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Customer List pursuant to this Agreement,
regardless of the Person on whom such Taxes are imposed by applicable law.

Section 5.02. Non-Competition and Non-Solicitation.

(a)         Each of the Seller, the Parent and the Key Personnel recognizes that
it has had access to, and has acquired, and has assisted in developing
confidential and proprietary information relating to the Seller’s
Airport-to-Airport Operations and the Customer List, including, without
limitation, information with respect to the present and prospective products,
services, clients, customers, subcontractors, suppliers, pricing, cost and
financial information and sales and marketing methods. Each of the Seller, the
Parent and the Key Personnel acknowledges that such information is and will
continue to be of significant value to the Buyer and that disclosure of such
information to or its use by any of the Seller, the Parent or the Key Personnel
or others could cause substantial loss to the Buyer and thereby to the
investment the Buyer made in the Customer List.

 

(b)         Without the express prior written consent of the Buyer, for a period
of 10 years after the Closing Date, anywhere within North America, each of the
Seller, the Parent and the Key Personnel accordingly agrees that, and agrees to
cause their respective affiliates and subsidiaries:

 

(i)          Not to directly or indirectly engage in or conduct any business
that would directly or indirectly compete or interfere with a business of the
same type as the Seller’s Airport-to-Airport Operations.

 

(ii)         Not to directly or indirectly interfere with, solicit, induce or
accept for itself, or for anyone other than the Buyer, any of the present or
past clients or customers of the Seller’s Airport-to-Airport Operations, its
Affiliates, the Buyer or the Buyer’s Affiliates in connection with the
performance of services substantially similar to the Seller’s Airport-to-Airport
Operations.

 

(iii)        Will not interfere with, attempt to interfere with or disparage the
relationship of the Buyer or the Buyer’s Affiliates with any vendor, client,
customer, contractor, supplier, or consultant (or the terms relating to such
relationships).

 

(c)         Each of the Seller, the Parent and the Key Personnel acknowledges
that (i) the Seller’s Airport-to-Airport Operations are international in scope;
(ii) the Seller’s products and services related to the Airport-to-Airport
Operations are marketed throughout North America; (iii) the Airport-to-Airport
Operations conducted by the Seller prior to the Closing compete with other
businesses that are or could be located in any part of North America; (iv) the
Buyer has required that the Seller, the Parent and the Key Personnel make the
covenants set forth in this Section as a condition to the Buyer’s purchase of
the Customer List; (v) the provisions of this Section are reasonable and
necessary to protect and preserve Buyer’s interests in and right to the use of
the Customer List from and after

 

- 7 -

 


--------------------------------------------------------------------------------



 

Closing; and (vi) the Buyer would be irreparably damaged if the Seller, the
Parent or any of the Key Personnel were to breach the covenants set forth in
this Section.

 

(d)         Provided, however, the Buyer agrees that the Seller and the Parent
shall not be precluded from, nor deemed in violation of this Section 5.2 by,
providing (i) truckload services to commercial customers; (ii) truckload
services to third party logistics providers; (iii) less-than-truckload,
expedited, on-demand or scheduled services to floor-covering customers; (iv)
pool distribution services; (v) warehousing services; or (vi)
less-than-truckload services to commercial customers provided such customers are
not freight forwarders, third party logistics providers or non-asset based
logistics providers. Moreover, the Buyer agrees that the Seller shall not be
precluded from, nor deemed in violation of this Section 5.2 by, providing
services to an existing commercial customer who chooses to tender freight
through a third party logistics provider, in so far as the services being
rendered to the third party logistics provider are the same ones that were
provided to such commercial customer prior to transition of the business to a
third party logistics provider. Notwithstanding any language contained herein to
the contrary, Stephen C. Fuller shall not be precluded from accepting employment
with a company that has an established airport-to-airport, airline services or
air cargo operations division or business so long as such company is not
affiliated with the Seller or the Parent or any subsidiary thereof.

Section 5.03. Freight and Customers.

The Seller will permanently cease all out-bound Airport-to-Airport Operations on
or before Sunday May 29, 2005. The Seller will permanently cease all
Airport-to-Airport Operations effective with the completion of recovery
operations on Tuesday, May 31, 2005. Notwithstanding the foregoing, Seller will
deliver all freight tendered to it on or before May 29, 2005 to its ultimate
destination and retain all responsibility and obligations with respect to such
freight. If a Person tenders freight to the Seller’s Airport-to-Airport
Operations after the Closing Date, Seller will refer such Person and freight to
the nearest location of the Buyer. The parties will cooperate to develop and
implement a mutually acceptable communications plan with respect to customers of
the Airport-to-Airport Operations to ensure the transition of such customers to
the Buyer.

Section 5.04. Employees and Owner-Operators.

After the Closing, the Buyer shall have the right, but not the obligation, to
solicit any employees and owner-operators used by the Seller in its
Airport-to-Airport Operations to perform similar services for the Buyer;
provided such persons are not then employed or engaged by the Seller, Parent or
any wholly-owned subsidiary of Parent.

ARTICLE VI.

INDEMNIFICATION

Section 6.01. Obligations of the Seller and the Parent.

In partial consideration of the commitment of the Buyer hereunder, the Seller
and the Parent, jointly and severally, agree to indemnify and hold harmless the
Buyer and any of its Affiliates, directors, officers, agents and employees and
each other Person, if any, controlling the Buyer or any of its Affiliates (each
a “Buyer Indemnified Person”) from and against any liability, obligation, loss
or expense (or actions or claims in respect thereof) to which such Buyer
Indemnified Person may become subject as a result of, or based upon or arising
out of, directly or indirectly, (a) any inaccuracy in, breach or nonperformance
of, any of the representations, warranties, covenants, agreements or schedules
made by the Seller or the Parent in or pursuant to this Agreement, (b) any
failure by any of the parties hereto to comply with any bulk transfer laws that
may be applicable to the transactions contemplated hereby, (c) the Seller’s
ownership and operation of the Airport-to-Airport Operations prior to or
following the Closing and the delivery by the Seller of any freight in
connection therewith, (d) the Unassumed Liabilities and (e) the Retained Assets,
and in each case will reimburse any Buyer Indemnified Person for all reasonable
expenses (including the reasonable fees of counsel) as they are incurred by any
such Buyer Indemnified Person in connection

 

- 8 -

 


--------------------------------------------------------------------------------



 

with investigating, preparing or defending any such action or claim pending or
threatened, whether or not such Buyer Indemnified Person is a party hereto.

Section 6.02. Obligations of the Buyer.

In partial consideration of the commitment of the Seller and the Parent
hereunder, the Buyer agrees to indemnify and hold harmless the Seller and the
Parent and any of their Affiliates, directors, officers, agents and employees
and each other Person, if any, controlling the Seller, the Parent or any of
their Affiliates (each a “Seller Indemnified Person”) from and against any
liability, obligation, loss or expense (or actions or claims in respect thereof)
to which such Seller Indemnified Person may become subject as a result of, or
based upon or arising out of, directly or indirectly, any inaccuracy in, breach
or nonperformance of, any of the representations, warranties, covenants,
agreements or schedules made by the Buyer in or pursuant to this Agreement, and
will reimburse any Seller Indemnified Person for all reasonable expenses
(including the reasonable fees of counsel) as they are incurred by any such
Seller Indemnified Person in connection with investigating, preparing or
defending any such action or claim pending or threatened, whether or not such
Seller Indemnified Person is a party hereto.

Section 6.03. Tax Indemnification.

The Seller shall be responsible for, and each of the Seller and the Parent shall
indemnify and hold harmless each Buyer Indemnified Person in respect of, any
liability, obligation, loss or expense (or actions or claims in respect thereof)
attributable to all Taxes with respect to the Airport-to-Airport Operations.

Section 6.04. Procedure for Third Party Claims.

(a)         Any Buyer Indemnified Person and any Seller Indemnified Person shall
each be referred to collectively herein as an “Indemnified Person.” Any
Indemnified Person seeking indemnification with respect to any losses, claims,
damages, liabilities or expenses shall give notice to the Person from whom
indemnification is sought (each, an “Indemnifying Person”) on or before the date
specified in Section 6.05.

(b)         If any claim, demand, liability or obligation is asserted by any
third party against any Indemnified Person (other than an Infringement Action,
which shall be subject to the procedures specified in Section 6.04(c)), the
Indemnifying Person shall have the right, unless otherwise precluded by
applicable law, to conduct and control the defense, compromise or settlement of
any action or threatened action brought against the Indemnified Person in
respect of matters addressed by the indemnity set forth in this Article VI (an
“Action”). The Indemnified Person shall have the right to employ counsel
separate from counsel employed by the Indemnifying Person in connection with any
such Action or threatened Action and to participate in the defense thereof, but
the fees and expenses of such counsel employed by the Indemnified Person shall
be at the sole expense of the Indemnified Person, unless (i) the Indemnifying
Person shall have elected not, or, after reasonable written notice of any such
Action or threatened Action, shall have failed, to assume or participate in the
defense thereof, (ii) the employment thereof has been specifically authorized by
the Indemnifying Person in writing, or (iii) the parties to any such Action or
threatened Action (including any impleaded parties) include both the
Indemnifying Person and the Indemnified Person and the Indemnifying Person shall
have been advised in writing by counsel for the Indemnified Person that there
may be one or more defenses available to the Indemnified Person that are not
available to the Indemnifying Person or legal conflicts of interest pursuant to
applicable rules of professional conduct between the Indemnifying Person and the
Indemnified Person (in any such case, the Indemnifying Person shall not have the
right to assume the defense of such Action on behalf of the Indemnified Person),
in either of which events referred to in clauses (i), (ii) or (iii) the fees and
expenses of one such separate counsel employed by the Indemnified Person shall
be at the expense of the Indemnifying Person. The Indemnifying Person shall not,
without the written consent of the Indemnified Person, settle or compromise any
such Action or threatened Action or consent to the entry of any judgment which
does not include as an unconditional term thereof the giving by the claimant or
the plaintiff to the Indemnified Person a release from all liability in respect
of such Action or threatened Action. Unless the Indemnifying Person shall have
elected not, or shall have after reasonable written notice of any such Action or
threatened Action failed, to assume or participate in the defense thereof, the
Indemnified Person may not settle or compromise any Action or threatened

 

- 9 -

 


--------------------------------------------------------------------------------



 

Action without the written consent of the Indemnifying Person. If, after
reasonable written notice of any such Action or threatened Action to the
Indemnifying Person, the Indemnifying Person neglects to defend the Indemnified
Person, a recovery against the latter for damages suffered by it in good faith
is conclusive in its favor against the Indemnifying Person; provided, however,
that no such conclusive presumption shall be made if the Indemnifying Person has
not received reasonable written notice of the Action against the Indemnified
Person.

Section 6.05. Survival.

The representations, warranties, covenants and agreements made by the parties in
this Agreement, including the indemnification obligations of the Seller, the
Parent and the Buyer set forth in this Article VI, shall survive the Closing and
shall continue in full force and effect without limitation after the Closing for
a period of five years following the Closing Date, except that claims related to
fraud or willful misconduct, title to the Customer List, Tax claims, claims
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
environmental claims, and claims concerning the authority of any party to this
Agreement to execute and deliver this Agreement and any of the agreements or
documents contemplated hereunder, and to consummate the transactions
contemplated thereby, shall survive until the expiration of 90 days following
the date on which the statute of limitations otherwise barring such claim has
run.

Section 6.06. Limitations.

The Buyer may make no claims for indemnification until the aggregate amount of
all such claims exceeds $50,000, in which case the Seller and the Parent,
jointly and severally, shall be responsible for the full amount of such claims.
Notwithstanding the foregoing, the Buyer may make any claims for indemnification
with respect to claims related to fraud or willful misconduct, title to the
Customer List, Tax claims, claims under ERISA, environmental claims, the
Unassumed Liabilities, the Retained Assets and claims concerning the authority
of the Seller or the Parent to execute and deliver this Agreement and any of the
agreements or documents contemplated hereunder, and to consummate the
transactions contemplated thereby, without regard to the limitation contained in
the immediately preceding sentence.

Section 6.07. Remedies.

(a)         Each party hereto acknowledges that irreparable damage would result
if this Agreement is not specifically enforced. Therefore, the rights and
obligations of the parties under the Agreement, including, without limitation,
their respective rights and obligations to sell and purchase the Customer List
and comply with the covenants set forth in this Agreement, shall be enforceable
by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Each party hereto agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agrees to waive the defense that
a remedy at law would be adequate in any action for specific performance
hereunder.

(b)         Except as otherwise provided herein, no delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later, nor shall any waiver of any single breach or default be deemed a waiver
of any other breach or default occurring before or after that waiver.

ARTICLE VII.

GENERAL PROVISIONS

Section 7.01. Cooperation.

The Seller and the Parent, on the one hand, and the Buyer, on the other hand,
shall each deliver or cause to be delivered to the other on the Closing Date,
and at such other times and places as shall be reasonably agreed to,

 

- 10 -

 


--------------------------------------------------------------------------------



 

such additional instruments as the other may reasonably request for the purpose
of carrying out the transactions contemplated by this Agreement. The Seller and
the Parent will cooperate and use their reasonable efforts to have the present
officers, directors and employees of the Seller cooperate with the Buyer on and
after the Closing Date in furnishing information, evidence, testimony and other
assistance in connection with any Tax Return filing obligations, actions,
proceedings, arrangements or disputes of any nature with respect to matters
pertaining to all periods prior to the Closing Date.

Section 7.02. Press Releases; Confidentiality.

(a)         Prior to Closing and thereafter, neither the Buyer, on the one hand,
nor the Seller or the Parent, on the other hand, shall make any press release or
public announcement in connection with the transactions contemplated hereby
without the prior written consent of the other party, except to the extent such
disclosure is required by law, legal process, regulation or judicial order by
any Governmental Authority. Neither Buyer, Seller nor its Parent will make any
press release or public announcement in connection with the transactions
contemplated hereby prior to May 31, 2005.

(b)         Each of the Seller and the Parent agrees to keep non-public
information regarding the Buyer or the Customer List confidential and agrees
that it will only use such information in connection with the transactions
contemplated by this Agreement and not disclose any of such information other
than (i) to the Seller’s or the Parent’s Representatives who are involved with
the transactions contemplated by this Agreement, (ii) to the extent such
information presently is or hereafter becomes available, on a non-confidential
basis, from a source other than the Buyer or any of its Representatives and
(iii) to the extent disclosure is required by law, legal process, regulation or
judicial order by any Governmental Authority.

(c)         Each of the parties hereto agree that, except as modified by this
Section 7.02, the Non-disclosure Agreement dated May 9, 2005 shall remain in
full force and effect with respect to the transactions contemplated hereby.

(d)         Because of the difficulty of measuring economic losses as a result
of the breach of the foregoing covenants in this Section, and because of the
immediate and irreparable damage that would be caused for which they would have
no other adequate remedy, the parties hereto agree that, in the event of a
breach by any of them of the foregoing covenants, the covenant may be enforced
against the other parties by injunctions and restraining orders.

Section 7.03. Expenses.

Whether or not the transactions contemplated hereby are consummated, (a) the
Buyer shall pay all of its legal, accounting and other out-of-pocket expenses
incident to the transactions contemplated hereby and (b) the Seller and the
Parent shall pay all of their legal, accounting and other out-of-pocket expenses
incident to the transactions contemplated hereby.

Section 7.04. Amendments and Waivers.

Any term of this Agreement may be amended, supplemented or modified, only with
the written consent of the Seller, the Parent and the Buyer, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the party or parties against whom the waiver is sought to be
enforced. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

Section 7.05. Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their

 

- 11 -

 


--------------------------------------------------------------------------------



 

respective successors and assigns; provided, however, that this Agreement and
any or all rights and obligations hereunder may not be assigned or transferred
without the prior written consent of the other parties hereto; except that the
Buyer may assign its rights hereunder to any Affiliates of the Buyer without the
consent of any of the other parties.

Section 7.06. No Third Party Beneficiaries.

The rights created by this Agreement are only for the benefit of the parties
hereto, and no Person (other than parties to this Agreement or their respective
successors or permitted assigns) shall have or be construed to have any legal or
equity right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained; provided, however, that the
provisions of Article VI above concerning indemnification are intended for the
benefit of the individuals specified therein, and their respective legal
representatives, successors and assigns.

Section 7.07. Choice of Law.

(a)         This Agreement shall be governed by and construed under and the
rights of the parties determined in accordance with the laws of the State of
Tennessee (without reference to the choice of law provisions of the State of
Tennessee) except with respect to matters of law concerning the internal
corporate affairs of any corporate entity which is a party to or the subject of
this Agreement, and as to those matters the law of the jurisdiction under which
the respective entity derives its powers shall govern.

(b)         Each of the parties hereto irrevocably consents to the service of
any process, pleading, notices or other papers by the mailing of copies thereof
by registered, certified or first class mail, postage prepaid, to such party at
such party’s address set forth herein, or by any other method provided or
permitted under applicable law.

(c)         To the extent that a party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
party hereby irrevocably waives such immunity in respect of their obligations
pursuant to this Agreement.

(d)         THE PARTIES HERETO WAIVE THE RIGHT TO A JURY TRIAL OF ANY AND ALL
DISPUTES THAT MAY ARISE OUT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 7.08. Consent to Jurisdiction.

This Agreement and the duties and obligations of the parties hereunder and under
any other document referred to herein shall be enforceable against any of
Seller, Buyer or Parent in the state or federal courts located in Greene County,
Tennessee, such courts being a proper forum in which to adjudicate any claim or
suit. For such purpose, each of Seller, Buyer and Parent hereby irrevocably
submit to the non-exclusive jurisdiction of such court, and agree that all
claims in respect of this Agreement and such other documents may be heard and
determined in such court.

Section 7.09. Notices.

Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon the earlier
of (a) personal delivery to the party to be notified, (b) receipt after deposit
with the United States Post Office, by registered or certified mail, postage
prepaid return receipt requested, (c) the next business day after dispatch via
nationally recognized overnight courier or (d) confirmation of transmission by
facsimile (provided such transmission is also contemporaneously sent via one of
the methods specified in clauses (a), (b) or (c)), all addressed to the party to
be notified at the address indicated for such party

 

- 12 -

 


--------------------------------------------------------------------------------



 

below, or at such other address as such party may designate by ten (10) business
days’ advance written notice to the other parties. Notices should be provided in
accordance with this Section at the following addresses:

If to the Buyer, to:

With a copy to:

 

Forward Air, Inc.

DLA Piper Rudnick Gray Cary US LLP

430 Airport Road

6225 Smith Avenue

 

Greeneville, Tennessee 37745

Baltimore, Maryland 21209

 

Fax: (423) 636-7274

Fax: (410) 580-3001

 

Attn: Matthew J. Jewell, Esq.

Attn: Richard C. Tilghman, Jr., Esq.

 

 

 

If to the Seller or the Parent to:

With a copy to:

 

U.S. Xpress Enterprises, Inc.

Scudder Law Firm, P.C., L.L.O

 

4080 Jenkins Road

411 South 13th St., Second Floor

 

Chattanooga, Tennessee 37421

Lincoln, Nebraska 68508

 

Fax: (423) 510-6314

Fax: (402) 435-4239

 

Attn: Lisa Pate, Esq.

Attn: Heidi Hornung-Scherr, Esq.

Section 7.10. Severability.

If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable, such provision shall, to the extent possible, be modified in such
manner as to be valid, legal and enforceable but so as to most nearly retain the
intent of the parties, and if such modification is not possible, such provision
shall be severed from this Agreement. In either case, the balance of this
Agreement shall be interpreted as if such provision were so modified or
excluded, as the case may be, and shall be enforceable in accordance with its
terms.

Section 7.11. Entire Agreement.

This Agreement, together with the exhibits and schedules hereto, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior understandings and agreements, whether written or oral, and
no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth
herein.

Section 7.12. Time.

Time is of the essence with respect to this Agreement.

Section 7.13. Miscellaneous.

The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any provision of this Agreement. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

- 13 -

 


--------------------------------------------------------------------------------



 

 

Section 7.14. Tax Matters.

(a)         The Seller and the Buyer shall cooperate fully with each other and
make available or cause to be made available to each other in a timely fashion
such data relating to Taxes, prior Tax Returns and filings and other information
as may be reasonably required for the preparation by the Buyer or the Seller of
any Tax Returns, elections, consents or certificates required to be prepared and
filed by the Buyer or the Seller and any audit or other examination by any
Taxing Authority, or judicial or administrative proceeding relating to liability
for Taxes. The Buyer and the Seller will each retain and provide to the other
party all records and other information which may be relevant to any such Tax
Return, audit or examination, proceeding or determination, and will each provide
the other party with any final determination of any such audit or examination,
proceeding or determination that affects any amount required to be shown on any
Tax Return of the other party for any period. Without limiting the generality of
the foregoing, each of the Buyer and the Seller shall retain copies of all Tax
Returns, supporting work schedules and other records relating to tax periods or
portions thereof ending prior to or on the Closing Date.

(b)         Any sales, transfer, use or other similar Taxes imposed as a result
of the sale of the Customer List to the Buyer pursuant to this Agreement shall
be paid by the Seller. All recording, transfer and other similar Taxes and fees
payable as a result of the public recordation of the instruments of conveyance
or transfer of the Customer List executed and delivered to the Buyer pursuant to
this Agreement shall be allocated between the Buyer and the Seller in accordance
with the customary practice prevailing in the place where any such public
recordation took place. The Seller agrees to furnish the Buyer after the Closing
upon reasonable request clearance certificates or similar documents that may be
required by any state, local or other taxing authority to relieve the Buyer of
any obligations to withhold any portion of the Purchase Price to be transferred
pursuant to Article I hereof.



 

- 14 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

“BUYER”

FORWARD AIR, INC.

 

 

By: /s/Bruce A. Campbell

(SEAL)

 

Name: Bruce A. Campbell

 

 

Title: President and Chief Executive Officer

 

 

 

“SELLER”

XPRESS GLOBAL SYSTEMS, INC.

 

 

By: /s/ Stephen C. Fuller

(SEAL)

 

Name: Stephen C. Fuller

 

 

Title: President

 

 

 

“PARENT”

U.S. XPRESS ENTERPRISES, INC.

 

 

By: /s/Max L. Fuller

(SEAL)

 

Name: Max L. Fuller

 

 

Title: Vice President

 

 



 

- 15 -

 


--------------------------------------------------------------------------------



 

 

“KEY PERSONNEL”

(Solely for purposes of acknowledging

their obligations under Section 5.02 of this Agreement)

 

 

/s/ Patrick E. Quinn

PATRICK E. QUINN

 

 

/s/ Max L. Fuller

MAX L. FULLER

 

 

/s/ Stephen C. Fuller

STEPHEN C. FULLER

 

 

/s/ Ray M. Harlin

RAY M. HARLIN

 

 

- 16 -

 

 

 